Exhibit 10.2
 
AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT (this "Agreement"), dated as of December 11, 2008 is
entered into by and between Telanetix, Inc., a Delaware corporation (the
"Company"), Enable Growth Partners LP ("Enable Growth"), Enable Opportunity
Partners LP ("Enable Opportunity"), Pierce Diversified Strategy Maser Fund LLC,
ena ("Pierce") and Crescent International Ltd. ("Crescent" and collectively with
Enable Growth, Enable Opportunity and Pierce, the "Holders"). Capitalized terms
used herein, but not otherwise defined, shall have the meanings ascribed to such
terms in the Exchange Agreement (as defined below).


WHEREAS, the Company and the Holders are parties to that certain Securities
Purchase Agreement dated December 28, 2006, pursuant to which the Company issued
to the Holders, among other securities, common stock purchase warrants to
purchase shares of Common Stock (the "December 2006 Warrants");


WHEREAS, the Company and the Holders are parties to that certain Securities
Purchase Agreement dated February 12, 2007, pursuant to which the Company issued
to the Holders, among other securities, common stock purchase warrants to
purchase shares of Common Stock (the "February 2007 Warrants");


WHEREAS, the Company, Enable Growth and Pierce are parties to that certain
Securities Purchase Agreement dated March 27, 2008 (the "March Purchase
Agreement") pursuant to which the Company issued to Enable Growth and Pierce,
among other securities, common stock purchase warrants to purchase shares of
Common Stock (the "March 2008 Warrants");


WHEREAS, the Company and the Holders are parties to that certain Securities
Exchange Agreement dated June 30, 2008 (the "Exchange Agreement") pursuant to
which the Company issued to the Holders Amended and Restated Senior Secured
Convertible Debentures, due June 30, 2014 (the "June 2008 Debentures");


WHEREAS, the Company and Enable Growth are parties to that certain Debenture and
Warrant Purchase Agreement dated August 13, 2008 (the "August Purchase
Agreement" and collectively with the March Purchase Agreement and Exchange
Agreement, the "Prior Agreements") pursuant to which the Company issued to
Enable Growth Senior Secured Convertible Debentures due June 30, 2014 (the
"August 2008 Debentures") and common stock purchase warrants to purchase Common
Stock (the "August 2008 Warrants");


WHEREAS, pursuant to that certain Securities Purchase Agreement dated October
31, 2008, Enable Growth purchased from each of Hudson Bay Fund, LP, and Hudson
Bay Overseas Fund, Ltd. (together, "Hudson Bay"), all of the debentures
previously issued by the Company to Hudson Bay (the "HB Debentures" and
collectively with the June 2008 Debentures and the August 2008 Debentures, the
"Debentures") and common stock purchase warrants previously issued by the
Company to Hudson Bay (the "HB Warrants" and collectively with the December 2006
Warrants, February 2007 Warrants, March 2008 Warrants and August 2008 Warrants,
the "Warrants");


WHEREAS, the Company has requested that the Holders agree to certain waivers and
amendments, and the Holders have agreed to such request, subject to the terms
and conditions of this Agreement.


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:


1. Adjustment to Warrants.
 
(a) Exercise Price.  The Exercise Price of the Warrants is hereby adjusted to
equal $0.40 per share, subject to further adjustment as set forth in the
Warrants. As such, Section 2(b) of the Warrants is hereby deleted in its
entirety and replaced with the following: "Exercise Price.  The exercise price
per share of the Common Stock under this Warrant shall be $0.40, subject to
adjustment hereunder (the "Exercise Price")."
 
(b) Warrant Shares. Each Holder hereby agrees to a one-time waiver of the
increase in the number of Warrant Shares issuable pursuant to Section 3(b) of
the Warrants as a result of the issuance of the debenture and warrant by the
Company to the purchasers under the Debenture and Warrant Purchase Agreement of
even date herewith, which if not waived would have resulted in the number of
Warrant Shares being increased such that the aggregate exercise price payable
upon exercise of the Warrants, after taking into account the decrease in the
exercise price of such Warrants to $0.40, would equal the aggregate exercise
price prior to such adjustment.
 
2. Adjustment to Conversion Price of Debentures. The Conversion Price of the
Debentures is hereby adjusted to equal $0.40 per share, subject to further
adjustment as set forth in the Debentures. As such, Section 4(b) of the
Debentures is hereby deleted in its entirety and replaced with the following:
"Conversion Price.  The conversion price in effect on any Conversion Date shall
be equal to $0.40, subject to adjustment herein (the "Conversion Price")."
 
3. Interest.  The parties hereto hereby agree that interest payable on the
Debentures shall be, as of the date hereof, payable quarterly at the rate of (a)
0% per annum from October 1, 2008 until September 30, 2009, (b) 13.5% per annum
from October 1, 2009 until September 30, 2012 and (c) 18% per annum from October
1, 2012 until the Maturity Date of such Debenture. As such, Section 2(a) of each
Debenture is hereby deleted in its entirety and replaced with the following:
 
"(a)           Payment of Interest in Cash or Kind. The Company shall pay
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of (i) 0% per annum from October
1, 2008 until September 30, 2009, (ii) 13.5% per annum from October 1, 2009
until September 30, 2012 and (iii) 18% per annum from October 1, 2012 until the
Maturity Date, payable quarterly on January 1, April 1, July 1 and October 1,
beginning on the first such date after October 1, 2008, on each Optional
Redemption Date (as to that principal amount then being redeemed) and on the
Maturity Date (each such date, an "Interest Payment Date") (if any Interest
Payment Date is not a Business Day, then the applicable payment shall be due on
the next succeeding Business Day), in cash or duly authorized, validly issued,
fully paid and non-assessable shares of Common Stock at the Interest Conversion
Rate (the dollar amount to be paid in shares of Common Stock, the "Interest
Share Amount") or a combination thereof; provided, however, that payment in
shares of Common Stock may only occur if (i) all of the Equity Conditions have
been met (unless waived by the Holder in writing) during the 20 Trading Days
immediately prior to the applicable Interest Payment Date  (the "Interest Notice
Period") and through and including the date such shares of Common Stock are
issued to the Holder, (ii) the Company shall have given the Holder notice in
accordance with the notice requirements set forth below and (iii) as to such
Interest Payment Date, not less than 2 Trading Days prior to such Interest
Payment Date, the Company shall have delivered to the Holder's account with The
Depository Trust Company a number of shares of Common Stock to be applied
against such Interest Share Amount equal to the quotient of (x) the applicable
Interest Share Amount divided by (y) the then Conversion Price (the "Interest
Conversion Shares").  In addition to the payment of interest described above, on
each Conversion Date, Forced Conversion Date and Optional Redemption Date, the
Company shall pay the Holder via a bank check or wire transfer in the amount
equal to all interest that would have accrued if the principal amount subject to
such Notice of Conversion, Forced Conversion Notice or Optional Redemption
Notice, as applicable, had remained outstanding through the Maturity Date."
 

--------------------------------------------------------------------------------


 
4. Representations and Warranties of the Company.  The Company hereby makes the
representations and warranties set forth below to the Holders as of the date of
its execution of this Agreement:
 
(a) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company's stockholders in connection
therewith other than in connection with the Required Approvals.  This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company's or any Subsidiary's certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(c) Equal Consideration.  Except as set forth in this Agreement, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Debentures or Warrants.
 
(d) Survival and Bring Down.  All of the Company's representations and
warranties contained in this Agreement shall survive the execution, delivery and
acceptance of this Agreement by the parties hereto.  The Company expressly
reaffirms that each of the representations and warranties set forth in the Prior
Agreements (as supplemented or qualified by the disclosures in any disclosure
schedule to any Prior Agreement), continues to be true, accurate and complete in
all material respects as of the date hereof (except as set forth in the
disclosure schedules provided by the Company pursuant to the Debenture and
Warrant Purchase Agreement of even date herewith (the "December 2008 Disclosure
Schedule"), and except for any representation and warranty made as of a certain
date, in which case such representation and warranty shall be true, accurate and
complete as of such date), and the Company hereby remakes and incorporates
herein by reference each such representation and warranty (as qualified by the
December 2008 Disclosure Schedule) as though made on the date of this Agreement.
 
5. Representations and Warranties of the Holders.  Each Holder hereby makes the
representation and warranty set forth below to the Company as of the date of its
execution of this Agreement. Such Holder represents and warrants that (a) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (b) this Agreement has been duly executed and delivered
by such Holder and constitutes the valid and binding obligation of such Holder,
enforceable against it in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
6. Public Disclosure.  On or before 9:30 am (Eastern Time) on the Trading Day
immediately following the date hereof, the Company shall file a Current Report
on Form 8-K, reasonably acceptable to the Holders disclosing the material terms
of the transactions contemplated hereby and attaching this Agreement as an
exhibit thereto. The Company shall consult with the Holders in issuing any other
press releases with respect to the transactions contemplated hereby.
 
7. Effect on Transaction Documents. Except as expressly set forth above, all of
the terms and conditions of the Prior Agreements, Debentures and Warrants shall
continue in full force and effect after the execution of this Agreement and
shall not be in any way changed, modified or superseded by the terms set forth
herein, including, but not limited to, any other obligations the Company may
have to the Holders under the Prior Agreements, Debentures and Warrants. 
Notwithstanding the foregoing, this Agreement shall be deemed for all purposes
as an amendment to any and all of the Prior Agreements, Debentures and Warrants
as required to serve the purposes hereof, and in the event of any conflict
between the terms and provisions of any other of the Prior Agreements,
Debentures or Warrants, on the one hand, and the terms and provisions of this
Agreement, on the other hand, the terms and provisions of this Agreement shall
prevail.


8. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders.


9. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Exchange Agreement.
 
10. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties;
provided, however, that no party may assign this Agreement or the obligations
and rights of such party hereunder without the prior written consent of the
other parties hereto.
 
11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.
 
12. Fees and Expenses.  Except as expressly set forth herein, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.



--------------------------------------------------------------------------------


 
13. Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Exchange Agreement.
 
14. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
15. Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.
 
16. Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Agreement.
 
17. Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof
 
18. Independent Nature of Holders' Obligations and Rights.  The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holders hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert with respect to such obligations or the transactions contemplated by
this Agreement. Each Holder shall be entitled to protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.
 
19. Re-Issuance of Debentures and Warrants. Upon the written request of either
any of the Holders or the Company, each party shall use commercially reasonable
efforts to deliver the instruments representing the original Debentures and
Warrants to the Company in exchange for replacement instruments that reflect the
revised terms of such securities as set forth in this Agreement.
 
20. Default Under Debentures. Each of the Holders hereby waives any default or
breach that may have resulted by way of the Company's failure to make the
interest payment due on October 1, 2008, November 1, 2008 and December 1, 2008
when due and in accordance with the terms of the Debentures, and acknowledges
that such payment obligations are extinguished in all respects as a result of
the adjustment to the interest rate payable in respect of the Debentures as set
forth in Section 3.
 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
TELANETIX, INC.
By:/s/ Douglas N. Johnson                               
     Name: Douglas N. Johnson
     Title:  Chief Executive Officer










********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDERS FOLLOW]
 
 

--------------------------------------------------------------------------------


 
[HOLDER'S SIGNATURE PAGE TO TNXI AMENDMENT AGREEMENT]
 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder: Crescent International
Ltd.                                                                                                
Signature of Authorized Signatory of Holder: /s/ Maxi
Brezzi                                                                                                                                
Name of Authorized Signatory: Maxi
Brezzi                                                                                                
Title of Authorized Signatory: Authorized Signatory








[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------




[HOLDER'S SIGNATURE PAGE TO TNXI AMENDMENT AGREEMENT]
 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder: Enable Growth Partners LP
Signature of Authorized Signatory of Holder: /s/ Brendan
O'Neil                                                                                                                                          
Name of Authorized Signatory: Brendan
O'Neil                                                                                                
Title of Authorized Signatory: President and Chief Investment Officer








[SIGNATURE PAGES CONTINUE]

 

 

--------------------------------------------------------------------------------




[HOLDER'S SIGNATURE PAGE TO TNXI AMENDMENT AGREEMENT]
 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder: Enable Opportunity Partners LP
Signature of Authorized Signatory of Holder: /s/ Brendan
O'Neil                                                                                                                                          
Name of Authorized Signatory: Brendan
O'Neil                                                                                                
Title of Authorized Signatory: President and Chief Investment Officer








[SIGNATURE PAGES CONTINUE]



 
 

--------------------------------------------------------------------------------

 


 [HOLDER'S SIGNATURE PAGE TO TNXI AMENDMENT AGREEMENT]
 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder: Pierce Diversified Strategy Maser Fund LLC, ena
Signature of Authorized Signatory of Holder: /s/ Brendan
O'Neil                                                                                                                                          
Name of Authorized Signatory: Brendan
O'Neil                                                                                                
Title of Authorized Signatory: President and Chief Investment Officer







